Weaver, J.
courts : municipal courts : pleadings: origxnal notice: sufficiency. On April 17, 1916, the appellee procured service upon the defendants of an original notice reading as follows:
“in the Municipal Court of the City of Des Moines, Polk County, Iowa. Model Laundry, Plaintiff, v. E. F. Barnett and Mrs. E. F. Barnett, Defendants. Original Notice Class 'IP Case.
“To the above named defendants: You are hereby notified that the plaintiff above named claims of you the sum of $44.89 as justly due from you, with 6 per cent interest thereon from the 17th day of April, 1916, also legal attorney’s fee, on account of work and labor furnished at your instance and request on laundry furnished by said defendant, E. F. Barnett, and that unless you appear in said court on the 25th day of April, 1916, at 9 o’clock in the forenoon of that day, and make defense to said claim, judgment will be rendered against yon for that amount.
“Dated at Des Moines, Iowa, April 17, 1916.
“Paul Hewitt, Attorney for Plaintiff.”
No formal petition was filed in the case; but, on April 24th, one day before the return day named in the notice, plaintiff, in compliance with a rule of the court, filed the notice with proof of service, together with an informal statement of a claim against defendants for laundry work alleged to have been done by it for the defendants, as shown by an accompanying itemized bill. Defendants made no appearance to the action, and, on May 15, 1916, they were called and defaulted, and, upon the showing made by plaintiff, a judgment was entered' in its favor against them. On May 17, 1916, defendants entered a special appearance, for the purpose of questioning the jurisdiction of the court to enter said judgment, and moved to vacate it and to set aside the default, on grounds the «ubstance of which is as follows:
*57First, because the original notice wholly omits to state the time on or before which the petition of the plaintiff will be filed in the office of the clerk of said court; and
Second, because, although the notice by its terms is made returnable on April 25, 1916, no petition or statement of claim was filed by the plaintiff until April 24, 1916, less than five days preceding the designated return day.
The motion' was denied, and from this ruling, the defendants have appealed.
The one controlling question raised by this appeal, the jurisdiction of the trial court to enter the judgment complained of, depends entirely upon the construction to be given certain provisions of the statute under and by authority of which the municipal court of the city of Dee Moines is organized. As the statute is of recent enactment and the municipal court but newly organized, no precedent in point is to be found in our decisions. A careful reading of the statute, however, will not, in our opinion, leave any material doubt as to the legislative intent thereby expressed. The ultimate purpose of the enactment appears to have been, first, to relieve the district court of the burden of many cases of minor importance, and second, to furnish a substitute for justices’ courts in our most populous counties, where that ancient system has proved ill adapted to modern public needs. Bee Municipal Court Act, Section 694-cl9 et seq., Code Supplemental Supplement, 1915. That it was equally the legislative purpose to preserve in the new court, so far as it superseded courts of the justices of the peace, a large measure of the informal and nontechnical procedure which for generations has characterized that tribunal, is very manifest from the following provisions, which we quote at large:
“Sec. 694-cl9. Causes of action in the municipal court shall be divided in the following classes:
“Class ‘A’ shall include all equitable actions and all *58ordinary actions, when the amount in controversy exceeds one hundred dollars, and all special actions of which this court has jurisdiction.
“Class ‘B’ shall include all ordinary actions when the amount in controversy is one hundred dollars or less.
“Class 'O’ shall include the trial of all public offenses of which this court has jurisdiction other than for the violation of the city ordinances.
“Class ‘D’ shall include all criminal actions for the violation of city ordinances.
“Sec. 694-c21. All pleadings in Class ‘A’ cases shall be in writing and in substantially the same form as in the district court, and the petition must be filed with the clerk of the municipal court not less than five days before the date set in the original notice for the appearance of the defendant. The time for filing all subsequent pleadings shall be the same as in the district court unless a different time is prescribed by the judge or judges of the municipal court in the rules thereof. The pleadings in Class ‘B’ cases shall be the same as is now or may hereafter be provided for the trial of civil cases in justice of the peace courts, except as otherwise provided for herein.
“Sec. 694-c22.. Civil actions in municipal court are commenced by voluntary appearance or by written notice. If by notice, the same shall be addressed to the defendant or defendants by name, but if his name is unknown, a descrip-’ tion of him will be sufficient. It must be subscribed by the plaintiff or his attorney. The notice must state -the amount for which the plaintiff will take judgment if the defendant does not appear and answer at the time and place stated in the original notice, which shall be not less than five nor more than fifteen days after' the service thereof. It must further state the date on or before which the petition will be filed with the clerk of the municipal court, and unless the petition is filed with the clerk of the municipal court *59on or before such date, which shall be at lea'st five days before the return day, the defendant or defendants shall not be held to appear and answer.”
Section 694-c28 also provides that, in cases of Class A, witness fees shall be taxed as in the district court; but in cases of Class B, they are to be taxed as in courts of justices of the peace.
It is conceded by the parties that the action in this case falls within the B' class.
The proposition of the appellant is that, as Section 694-c22 provides for the commencement of actions in the municipal court by service of an original notice, and the notice must state the date on or before which the petition will be filed, and unless so filed, at least five days before the return day, the defendant shall not be required to appear or answer, and as this section makes no mention of any distinction in this respect, between actions of Class A and those of Class B, but is general in its terms, the requirement is equally imperative in both classes.
If we were to construe or interpret this section without reference to other provisions of the statute, the conclusion reached by counsel would be inevitable. But, upon familiar principles, it is the duty of the court tó so read and interpret a statute as to give life and effect to all its provisions, unless there be found in its terms such clear and invincible repugnancy that some or all of them must be held void. To give this particular section the sweeping effect claimed for it on behalf of the appellant is to take away or hold meaningless the distinction which Section 6.94-c21 makes between proceedings in Class A and Class B. As will be seen from the language of the act already quoted, in all Class A actions, the pleadings must, as to form and time of filing, be such as are required in the district court. In that court, oral pleadings are unknown, and each assertion of claim, counterclaim or defense must be made in *60writing and filed within the prescribed time limit. In courts of justices of the peace, unless the case be of some special kind in which the petition or other pleading is expressly required to be in writing, written pleadings are the exception, and not the rule. The original notice ordinarily is sufficient to inform the defendant of the nature of the claim made against him, and in practical effect answers the purpose of a petition. If more is needed, the plaintiff on the return day makes to the justice a brief and informal statement of his claim, or presents an itemized account or promissory note or such other documentary evidence, if any, as he may rely upon as a basis of recovery, and the defendant, if he appears, responds with,like absence of technical form or nicety of pleading. It follows of necessity that, if the clearly expressed idea of Section 694-c21 is not to be ignored, and “pleadings in Class B' cases” are to be “the same as is now or may hereafter be provided for the trial of civil cases in justice of the peace courts,” then oral pleadings, which are confessedly allowable under the system of practice prevailing in justices’ courts, are equally allowable in Class B cases in the municipal court. Such being the case, it is the reasonable and necessary conclusion that the legislature did not intend in the very next section to obliterate the distinction it had just made between the two classes of cases. If Section 694-c22 were to be given the effect corn-tended for by defendant, it would seem to he a marked departure from the spirit of the other provisions concerning cases of the B class, which, as we hare seen, give clear evi-. dence of a purpose to preserve in the municipal court, so far as these cases are concerned, the distinction which the justice court had enjoyed of being the court of the common people, where controversies coming wilhin its jurisdiction could be heard and disposed of in a comparatively brief and summary way, without the delays and free from the pitfalls which beset more formal litigation. The -sole trou*61ble in this case is found in the fact that Section 694-c22, after providing that actions may be begun by voluntary appearance of the parties, or by service of original notice stating the general nature of the plaintiff’s claim and the time when the defendant is required to appear and defend, proceeds to say, in the language on which appellant relies, that the notice must state the date on or before which the petition will be filed, and that failure to file the petition within the time named, and not less than five days before the return day, relieves the defendant from any obligation to appear or answer. It is true that the language of the section is general, and no express mention is there made of the several classes previously provided for; but, reading the two sections together, and keeping in mind the classification made in the first, by which, in cases of the B class, no formal written petition is required, while in the A class, under the rules of pleading and practice borrowed from the district court, a petition is necessary, the conclusion is not only natural but unavoidable that the requirement in the next section, that the original notice must state the date on or before which the petition will be filed, and that such date must be not less than five days before the return day, has reference only to cases of the A class and other cases in which the statute expressly requires such pleading, as, for example, fin attachment and replevin cases. Such seems to have been the practical construction put upon the statute by the municipal courts, and their code of rules has been framed accordingly. Such construction is, of course, not controlling upon this court; but, in the absence of any authoritative precedent, the interpretation which has been given a statute by the officers and constituted authorities charged with its execution and administration, is always to be considered when the question arises for final judicial settlement.
*62In addition to what he considers to be the necessary effect of the language which we have quoted from Section 694-c22, Code Supplemental Supplement, 1915, the argument by counsel for appellant suggests only that the construc- ! tion placed upon it by the trial court renders it possible for a plaintiff or claimant to abuse the jurisdiction and process of the municipal court by serving an original notice with no real intent to prosecute the case if a defense be offered, and that a defendant so served with notice may be put to the trouble and expense of appearing on the return day, only to find that the notice and proof of service have never been filed; that the plaintiff makes no appearance to prosecute his claim; and that the case has never been docketed. That such disreputable practice is possible may be admitted, but it is likewise possible in some degree under any system of practice and procedure where a party in person or by counsel may institute an action in court by a simple notice. If such abuses develop, they may be largely obviated by an appropriate amendment to the statute, or by rules of court.
| For reasons stated, it is our opinion that the trial court correctly construed and applied the law, and the ruling appealed from is therefore — Affirmed.
Gaynor, G. J., Preston and Stevens, JJ., concur.